DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mattei US 6879490 (hereinafter Mattei) in view of Lacey US 9024188 (hereinafter Lacey).

    PNG
    media_image1.png
    637
    717
    media_image1.png
    Greyscale

Re. Cl. 19, Mattei discloses: A countertop support bracket assembly (Fig. 1), comprising: a channel member (12, Fig. 1) comprising a pair of opposed upper walls (see annotated figure 1, these walls are upper walls relative to the annotated floor wall) and a pair of opposed lateral walls (12a and 12b, Fig. 1) and a floor wall (see annotated figure 1), at least one of the lateral walls defining a plurality of through holes (16, Fig. 1), Amendment and Response After FinalApp. No. 17/248,468Page 5 of 7the channel member defining a channel that is open at both a first end and a second end of a length of the channel member (see Fig. 1, 12 is open on both ends to receive 11’s); a support bar (11, Fig. 1) configured to be received by the first end of the channel member (see left end of 12 where directional arrow is, Fig. 1), the support bar being telescopically adjustable within the channel member along the length of the channel member (see Fig. 1, by adjusting which holes 14 align with holes 16); a countertop contact surface (see annotated figure 1) supported by the support bar and disposed between the pair of opposed upper walls (see Fig. 1-2, when assembled, the countertop contact surface lies between the upper walls); and wherein at least one fastener (see 18, Fig. 1) secures the support bar within the channel member at a support length (see Fig. 1), the fastener passing through one of the through holes in the lateral wall and engaging a side of the support bar (see Fig. 1), a mounting accessory (other 11, Fig. 1) comprising a bar portion (see 11, Fig. 1) configured to be slidingly received in the second end of the channel member (see Fig. 1).
Re. Cl. 19, Mattei does not disclose the floor wall defining a second plurality of through holes configured to receive a fastener to secure the channel member to a support structure.  Lacey discloses a support bracket assembly (Fig. 1) which includes a channel member (14, Fig. 1) which includes a floor wall (see 16, Fig. 1) that includes a second plurality of through holes (24, Fig. 1) configured to receive a fastener (see Fig. 2 and 5) to secure the channel member to a support structure (see Fig. 2 and 5, the through holes are configured to be used in the claimed intended use by having the fastener also penetrate a supporting structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mattei device to have the openings on the floor wall as disclosed by Lacey since Lacey states that the holes can be located on the floor wall, the side walls or both (Col. 4, Lines 28-32).  Such a modification would provide a stronger joint since more fasteners would be able to support a higher load.  
Allowable Subject Matter
Claims 1-4, 6-15 and 17-18 are allowable over the prior art of record.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons US 2016/0223171, Chase US 683248, Lauman US 671486, and Schulz US 5806822 illustrate various forms of mating brackets where a top surface of a mounting member is flush with upper surface of a pair of opposed walls forming a continuous contact surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632